DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 22 and 23 are allowed.
With respect to claims 1, the prior art of record does not disclose or render obvious a projection system comprising the reflective surface has a concave shape, the second transmissive surface has a convex shape protruding toward the magnifying side, an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ, the upper intersection being an intersection where an upper peripheral light ray of an upper- end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ, and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ, the lens is asymmetrical about the imaginary vertical line, the first intermediate image is located in the first optical system, and the second 
	The closest prior art of record, Takayuki, discloses a projection system (see fig. 1) comprising a first optical system (12 in fig. 1) and a second optical system (14 in fig. 1) sequentially arranged from a demagnifying side toward a magnifying side (see the left side of fig.4 to the right side of fig. 1), the projection system forming a first intermediate image and a second intermediate image in positions between a demagnifying-side image formation plane and a magnifying-side image formation plane of the projection system (see para.[0011 ]: “It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14.”), wherein the second optical system is a lens (see 14 in fig. 1), the lens has a first transmissive surface (see 14A or the first surface of LN1), a reflective surface (see fig.2, 14B) , and a second transmissive surface sequentially arranged from the demagnifying side toward the magnifying side (see 14C), three axes perpendicular to one another are called axes X, Y, and Z, with an axis-Z direction being a direction in which the first transmissive surface and the reflective surface are arranged, an upper side being one side of the axis Y, a lower side being another side of the axis Y, and a plane YZ being a plane perpendicular to the axis X and containing the axes Y and Z (see fig.2 ), the first transmissive surface and the reflective surface are located at the lower side of an imaginary axis extending in the axis-Z direction (see the position of LN1 or 14A and 
	Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Takayuki to meet the limitations of claim 1, since it would render the device of Takayuki inoperable. 

	Claims 2-17 are allowed as they depend from an allowed claim.
With respect to claim 22, the prior art of record does not disclose or render obvious an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ, the upper intersection being an intersection where an upper peripheral light ray of an upper- end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ, and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ, the lens is asymmetrical about the imaginary axis, the first intermediate image is located in the first optical system, and the second intermediate image is located in the lens between the first transmissive surface and the reflective surface.

The closest prior art of record, Takayuki, discloses a projection system (see fig. 1) comprising a first optical system (12 in fig. 1) and a second optical system (14 in fig. 1) sequentially arranged from a demagnifying side toward a magnifying side (see the left side of fig.4 to the right side of fig. 1), the projection system forming a first intermediate image and a second intermediate image in positions between a demagnifying-side image formation plane and a magnifying-side image formation plane of the projection system (see para.[0011 ]: “It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14.”), wherein the second optical system is a lens (see 14 in fig. 1), the lens has a first transmissive surface (see 14A or the first surface of LN1), a reflective surface (see fig.2, 14B) , and a second transmissive surface sequentially arranged from the demagnifying side toward the magnifying side (see 14C), three axes perpendicular to one another are called axes X, Y, and Z, with an axis-Z direction being a direction in which the first transmissive surface and the reflective surface are arranged, an upper side being one side of the axis Y, a lower side being another side of the axis Y, and a plane YZ being a plane perpendicular to the axis X and containing the axes Y and Z (see fig.2 ), the first transmissive surface and the reflective surface are located at the lower side of an imaginary axis extending in the axis-Z direction (see the position of LN1 or 14A and 14B), the second transmissive surface is located at the upper side of the imaginary axis (see fig.2, 14C), the reflective surface has a concave shape (see 14B), the second transmissive surface has a convex shape protruding toward the magnifying side (see 14A), an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ (see any lines formed by the points of intersection between the upper and lower light rays in fig.2), the upper intersection being an intersection where an upper peripheral light ray of an upper-end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface (see the upper peripheral rays of an upper end light flux fig. 12) and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ (see an upper peripheral light ray of a lower-end light flux and its multiple intersections with the upper peripheral rays of an upper end light flux ), and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ (see the intersection of the lower peripheral light ray of the upper-end light and the lower-end light flux in fig.2), the first intermediate image is located in the first optical system between two aspheric lenses of the first optical system (see lens LN1 and LN11 in fig.2 and para.[0011]: “ It is also possible to form one or more “intermediate images” of the obtained image, . The intermediate image can be formed in the refractive optical system 12 [which begins and ends at LN1 and LN11 respectively]”), each of the two aspheric lenses having aspheric surfaces on both surfaces (see surfaces S7, S8, S26 and S27 in fig.3), the first intermediate image is located in the first optical system, and the second intermediate image is located in the lens between the first transmissive surface and the reflective surface (see para.[0011]: “It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14") but does not disclose an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ, the upper intersection being an intersection where an upper peripheral light ray of an upper- end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ, and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ, the lens is asymmetrical about the imaginary axis, the first intermediate image is located in the first optical system, and the second intermediate image is located in the lens between the first transmissive surface and the reflective surface.

Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Takayuki to meet the limitations of claim 22, since it would render the device of Takayuki inoperable.


With respect to claim 23, the prior art of record does not disclose or render an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ, the upper intersection being an intersection where an upper peripheral light ray of an upper- end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ, and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ, the first intermediate image is located in the first optical system, the second intermediate image is located in the lens between the first transmissive surface and the reflective surface, and a first length of the lens from the imaginary axis to an upper side end along the imaginary vertical line is shorter than a second length of the lens from the imaginary axis to a lower side end along the imaginary vertical line.
	
The closest prior art of record, Takayuki, discloses a projection system (see fig. 1) comprising a first optical system (12 in fig. 1) and a second optical system (14 in fig. 1) sequentially arranged from a demagnifying side toward a magnifying side (see the left side of fig.4 to the right side of fig. 1), the projection system forming a first intermediate image and a second intermediate image in positions between a demagnifying-side image formation plane and a magnifying-side image formation plane of the projection system (see para.[0011 ]: “It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14.”), wherein the second optical system is a lens (see 14 in fig. 1), the lens has a first transmissive surface (see 14A or the first surface of LN1), a reflective surface (see fig.2, 14B) , and a second transmissive surface sequentially arranged from the demagnifying side toward the magnifying side (see 14C), three axes perpendicular to one another are called axes X, Y, and Z, with an axis-Z direction being a direction in which the first transmissive surface and the reflective surface are arranged, an upper side being one side of the axis Y, a lower side being another side of the axis Y, and a plane YZ being a plane perpendicular to the axis X and containing the axes Y and Z (see fig.2 ), the first transmissive surface and the reflective surface are located at the lower side of an imaginary axis extending in the axis-Z direction (see the position of LN1 or 14A and 14B), the second transmissive surface is located at the upper side of the imaginary axis (see fig.2, 14C), the reflective surface has a concave shape (see 14B), the second transmissive surface has a convex shape protruding toward the magnifying side (see 14A), an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ (see any lines formed by the points of intersection between the upper and lower light rays in fig.2), the upper intersection being an intersection where an upper peripheral light ray of an upper-end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface (see the upper peripheral rays of an upper end light flux fig. 12) and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ (see an upper peripheral light ray of a lower-end light flux and its multiple intersections with the upper peripheral rays of an upper end light flux ), and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ (see the intersection of the lower peripheral light ray of the upper-end light and the lower-end light flux in fig.2), the first intermediate image is located in the first optical system between two aspheric lenses of the first optical system (see lens LN1 and LN11 in fig.2 and para.[0011]: “ It is also possible to form one or more “intermediate images” of the obtained image, . The intermediate image can be formed in the refractive optical system 12 [which begins and ends at LN1 and LN11 respectively]”), each of the two aspheric lenses having aspheric surfaces on both surfaces (see surfaces S7, S8, S26 and S27 in fig.3), the first intermediate image is located in the first optical system, and the second intermediate image is located in the lens between the first transmissive surface and the reflective surface (see para.[0011]: “It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14") but does not disclose  an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the imaginary axis in the plane YZ, the upper intersection being an intersection where an upper peripheral light ray of an upper- end light flux that is a light ray passing through an axis-Y-direction upper end of an effective range of the second transmissive surface and an upper peripheral light ray of a lower-end light flux that is a light ray passing through an axis-Y-direction lower end of the effective range intersect with each other in the plane YZ, and the lower intersection being an intersection where a lower peripheral light ray of the upper-end light flux and a lower peripheral light ray of the lower-end light flux intersect with each other in the plane YZ, the first intermediate image is located in the first optical system, the second intermediate image is located in the lens between the first transmissive surface and the reflective surface, and a first length of the lens from the imaginary axis to an upper side end along the imaginary vertical line is shorter than a second length of the lens from the imaginary axis to a lower side end along the imaginary vertical line.

Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Takayuki to meet the limitations of claim 23, since it would render the device of Takayuki inoperable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882